BALANCING PROCESS AND DEVICE FOR A ROTATING BODY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks filed 5/17/21, with respect to the rejection(s) of claim(s) 1, 13, 14, and dependents thereof, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112.
Claim Objections
Claims 13-14 objected to because of the following informalities:  
In claim 13 Examiner suggests, “the remaining portion of said balancing head, for at least one mutual angular position; and a control card” to prevent redundancy.
In claim 14 Examiner suggests, “for at least one mutual angular position; ” to prevent redundancy.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, and 13-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 14, it is unclear which direction is upstream in the claim limitation “a single motor upstream of said transmission mechanism” since there appears to be two motors and two transmission mechanisms in a single balancing head.  Examiner suggests further defining “said motor” and/or “said motors” in all claims to provide consistency, as well as replacing the term “upstream” with “axially aligned” or similar (support in claims 17-20).  Applicant should consider claiming the encoder(s) positioned between the two motors.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723